DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. In response to applicant's argument that Tsui fails to teach or suggest certain features of applicant’s invention (i.e., temperature sensor connected to the control circuitry, the temperature sensor configured to detect that the electric heater is in the operation state), Examiner respectfully disagrees. Tsui teaches charging circuitry may comprise thermal sensing (equivalent to the claimed temperature sensor) and the thermal sensing and control circuitry is to prevent the charging circuit module from overheating during charging [0081]. The thermal sensing is configured to prevent overheating during charging, therefore reading on the limitation of “to detect that the electric heater is in the operation state”.
Drawings
The drawings were received on 04/18/2018.  These drawings are acceptable.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 17166852, filed on 04/18/2017.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 10, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsui (US 2017/0303597).
Regarding claim 1, 2 and 10, Tsui teaches an aerosol-generating system 100 for generating an aerosol, the aerosol-generating system comprising: 
a reservoir 130 containing an aerosol-forming substance;
an electric heater 128 configured to vaporize an aerosol-forming substance (the excitation element 128 comprises a resistive heating element [0029]); 
a battery 114 configured to power the electric heater; 
control circuitry 120 comprises driving circuitry 122 , charging circuitry 124 , control circuitry 126 and switching circuitry 129 to facilitate operation of the electronic smoke apparatus 100. The control circuitry 126 comprises sensing circuitry 1262, decision circuitry 1264 and actuation circuitry 1266 [0041].  The actuation circuitry 1266 1264 and control terminals of the charging circuitry 124 and the driving circuitry 122. When the decision circuitry gives a smoking mode output, the actuation circuitry 1266 is set into the smoking mode, with the driving circuitry enabled and the charging circuitry disabled. When the decision circuitry gives a charging mode output, the actuation circuitry 1266 is set in the charging mode, the charging circuitry is enabled and the driving circuitry is disabled [0047] establishing that the charging mode and smoking mode (equivalent to the operation state) cannot operate at the same time therefore anticipating the limitation of “configured to prevent charging of the battery in response to detecting that the electric heater is in an operation state”. Tsui further teaches that when the decision circuitry gives a charging mode output, the actuation circuitry 1266 is set in the charging mode, the charging circuitry is enabled and the driving circuitry is disabled [0047], since the driving circuitry gives a smoking mode output which is equivalent to the operation of state, therefore anticipating the limitation of “wherein the control circuitry is further configured to prevent operation of the electric heater in response to detecting that the battery is in a charging state”.
Tsui further teaches charging circuitry may comprise thermal sensing (equivalent to the claimed temperature sensor) and the thermal sensing and control circuitry is to prevent the charging circuit module from overheating during charging [0081]. The thermal sensing is configured to prevent overheating during charging, therefore reading on the limitation of “a temperature sensor connected to the control circuitry, the 
Regarding claim 3 and 14, Tsui teaches a charging sensor connected to the control circuitry, the charging sensor configured to detect that the battery is in the charging state (The decision circuitry is connected to the output of the sensing circuitry 1262 and to determine whether to set in the charging mode or the smoking mode [0044]).
Regarding claim 4 and 12, Tsui teaches that wherein the control circuitry is configured to detect activation of the electric heater (operation circuitry 120 is initialised on power up at 182 and will proceed to perform mode detection and mode decision operations at 184 [0059]), and prevent operation of the electric heater after detecting the activation of the electric heater, in response to detecting that the battery is in the charging state (When outcome of the mode decision indicates a charging mode operation, the charging circuitry 124 is activated and the driving circuitry 122 is deactivated or disabled [059]).
Regarding claim 5 and 13
Regarding claim 8, Tsui teaches a current sensor connected to the control circuitry the current sensor configured to detect that the electric heater is in the operation state (charging circuitry may comprise thermal sensing and control circuitry, voltage reference and current reference circuitry, a constant voltage mode charging control, a constant current charging mode control [0081]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsui (US 2017/0303597), and further in view of Weigensberg et al. (US 2015/0020831).
Regarding claim 6 and 11, Tsui does not explicitly disclose the battery is further configured to be charged via a USB cable connected to a USB port of the aerosol-generating system. Weigensberg (also directed to an electronic cigarette) discloses a universal serial bus (USB) adaptor 179 connects a Source of power (not shown), e.g., a laptop computer to the . 
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsui (US 2017/0303597), as applied to claim 1 and 10 above, and further in view of Philips et al. (US 20170181471).
Regarding claims 9 and 15, Tsui discloses a battery portion 114 including the battery and the control circuitry 120; and cartridge 130 configured to store the aerosol-forming substance, wherein the control circuitry is further configured to detect whether the is connected to the battery portion, and prevent charging of the battery in response to detecting that the cartridge is connected to the battery portion (see rejection of claim 1 and 110) but is silent to the cartridge being replaceable. However Philips disclose an aerosol delivery devices of the present disclosure generally include a housing and a number of additional components coupled thereto and/or positioned within the housing, and some of the components may be removable or replaceable. The housing may contain one or more reusable components (e.g., a rechargeable battery and various electronics for controlling the operation of that article), and the cartridge can be removable, refillable, and/or disposable [0047]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention to correspond with that of the claimed limitation .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747

/ERIC YAARY/Examiner, Art Unit 1747